DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Response to Amendment
In response to the amendment filed on 11/08/2021, Claims 3 and 5 have been cancelled, and Claims 1, 2, 4, 6-22 and newly added Claim 23-24 are pending.


REASONS FOR ALLOWANCE
Claims 1, 2, 4, 6-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Gittard (US PGPub 2015/0057687), McWeeney (US PGPub 2014/0343583), Beisel (US PGPub 2013/0253550), Sato (US PGPub 2008/0208214), and Cole (US PGPub 2006/0282106) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, which recite, inter alia " a plurality of magnets coupled to the at least two inner loops, wherein the plurality of magnets are adapted to provide a compressive force to adjacent inner loops of the wire in the coil shape, thereby further causing the wire to cut through the layers of tissue and create a shunt of a diameter less than the diameter of the outer loops such that the at least two outer loops do not pass through said shunt.".  The novelty of this invention is the compressive force of the magnets creates a septal defect or shunt of a diameter less than the diameter of the outer loops, thereby preventing the outer two loops from passing through the septal defect, anchoring the coil to the septal defect and hence preventing its spontaneous passage after a septal defect is formed (Paragraph 0110; instant specification PGPub). Furthermore, he inner loops of coil device hold the tissue of the septum between them and the attraction between the magnets threaded on the inner loops further increases the compressive force exerted by the coil device on the tissue, eventually causing a desired septal defect between the left and the right atriums of the heart (Paragraph 0114; instant specification PGPub).
The closest prior arts of record Gittard teaches a shunt device similar to that of Claims 1, however Gittard fails to disclose a wire having 2 outer loops and 2 inner loops, the plurality of magnets being disposed on the inner loops. Gittard teaches a shunt device (Figure 11) having a plurality of magnets (162 and 170; Figure 11; Paragraph 0056), however the plurality of magnets are on the proximal and distal ends of the shunt device and not placed in the inner loop as claimed.
The closest prior arts of record McWeeney teaches a shunt device similar to that of Claims 1 however McWeeney does not disclose a wire having 2 outer loops and 2 inner loops, the plurality of magnets being disposed on the inner loops. McWeeney discloses an implantable shunt device having a plurality of magnets (see Claim 36 and Figure 7) which can be a spiral (see Claim 40), however McWeeney fails to disclose that the spiral has 2 inner loops having magnets.
The closest prior arts of record Beisel teaches a shunt similar to that of Claims 1, however Beisel does not disclose a wire having 2 outer loops and 2 inner loops, the plurality of magnets being disposed on the inner loops. Beisel teaches two separate structures (39 and 40; Figure 30) which are formed of magnets for anastomosis (abstract). The magnets can be a spiral (see Claim 2), however Beisel fails to disclose the magnets are on 2 inner members of a spiral. Furthermore, Beisel does not disclose an explicit wire as claimed.
The closest prior arts of record Sato teaches a shunt device similar to that of Claims 1, however Sato does not disclose a plurality of magnets on the inner loops. Sato teaches a wire (62; Figure 18) having 2 outer loops and 2 inner loops (Figure 18). Sato does not disclose a plurality of magnets disclosed on the inner loops that are adapted to further cause the wire to cut through layers of tissue.
The closest prior arts of record Cole teaches a shunt similar to that of Claims 1, however Cole fails to disclose a wire having 2 outer loops and 2 inner loops, the plurality of magnets being disposed on the inner loops. Cole teaches 2 distinct loops having magnets (138 and 140; 
Because none of the prior art documents of record teach a shunt device as recited in Claims 1-22, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrive at the technical solutions of Claims 1-22 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771


/MOHAMED G GABR/            Primary Examiner, Art Unit 3771